This is an appeal from a judgment convicting appellant of the manufacture of intoxicating liquor under the Prohibition Law as amended, Acts 1913 p. 70. The overruling of this motion for a new trial is assigned as sole error and relied on for reversal.
The motion for a new trial is on the grounds that the verdict of the jury is not sustained by sufficient evidence and that the court erred in admitting in evidence, over objection of the defendant, the affidavit for search warrant, the sheriff's return on the search warrant, and in admitting in evidence the information obtained by means of the search warrant.
If the evidence in this case was properly admitted in evidence, there is ample evidence to support the verdict of the jury.
The appellant filed no motion to suppress the search warrant, the return of the sheriff thereon, or the evidence obtained by means of the search warrant before the beginning *Page 561 
of the trial, although the record shows he had full knowledge of all the facts before the beginning of the trial, and shows no reason for not filing such motion, but raised the question for the first time on objection to the evidence obtained by the sheriff by means of the search warrant. This court has decided adversely to appellant's contention in the case of Hantz v.State (1929), 166 N.E. (Ind. App.) 439, and, on authority of that case, the judgment herein is affirmed.